  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAMES E. STACKHOUSE,                )
                                    )
       Plaintiff,                   )
                                    )        CIVIL ACTION NO.
       v.                           )         2:18cv1074-MHT
                                    )              (WO)
COVINGTON COUNTY JAIL and           )
DENNIS MEEKS, Sheriff,              )
                                    )
       Defendants.                  )

                                 JUDGMENT

       In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

       (1) The       United       States     Magistrate        Judge's

recommendation (doc. no. 5) is adopted.

       (2) Defendant Covington County Jail is dismissed

from    this    lawsuit    and    terminated     as   a   party.   All

claims against defendant Dennis Meeks remain pending.

       The clerk of the court is DIRECTED to enter this

document       on   the   civil    docket   as    a   final   judgment
pursuant   to   Rule   58   of   the   Federal   Rules   of   Civil

Procedure.

      This case is not closed, and is referred back to

the    United   States      Magistrate     Judge   for    further

proceedings.

      DONE, this the 31st of January, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
